Name: 2003/485/EC: Commission Decision of 27 June 2003 amending Commission Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC (Text with EEA relevance) (notified under document number C(2003) 1973)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  animal product;  agricultural policy;  cooperation policy;  European Union law
 Date Published: 2003-07-02

 Important legal notice|32003D04852003/485/EC: Commission Decision of 27 June 2003 amending Commission Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC (Text with EEA relevance) (notified under document number C(2003) 1973) Official Journal L 164 , 02/07/2003 P. 0014 - 0016Commission Decisionof 27 June 2003amending Commission Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC(notified under document number C(2003) 1973)(Text with EEA relevance)(2003/485/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(1), and in particular Article 29 thereof,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(2), as last amended by Regulation (EC) No 1452/2001(3), and in particular Article 3 thereof,Whereas:(1) Commission Decision 2000/159/EC of 8 February 2000 on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC(4), as last amended by Decision 2003/16/EC(5) lists the third countries which have submitted a plan, setting out the guarantees offered by the third country as regards the monitoring of the groups of residues and substances referred to in Annex I to Directive 96/23/EC.(2) Certain third countries have presented residue monitoring plans to the Commission for products and species not originally indicated in the Annex of Decision 2000/159/EC. The evaluation of these monitoring plans and the additional information requested by the Commission provided sufficient guarantees on the residue monitoring in these third countries for the products or species indicated. These products and species should be added in the Annex of Decision 2000/159/EC for these countries.(3) Certain third countries have not presented residue monitoring plans or have presented insufficient guarantees in the area of residue monitoring to the Commission for products and species originally indicated in the Annex of Decision 2000/159/EC. These products and species should be deleted in the Annex of Decision 2000/159/EC for these countries.(4) Decision 2000/159/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/159/EC is amended as set out in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 27 June 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 125, 23.5.1996, p. 10.(2) OJ L 302, 31.12.1972, p. 28.(3) OJ L 198, 21.7.2001, p. 11.(4) OJ L 51, 24.2.2000, p. 30.(5) OJ L 7, 11.1.2003, p. 91.ANNEXThe Annex to Decision 2000/159/EC is amended as follows.The rows concerning Netherlands Antilles, Argentina, Bulgaria, Belize, Chile, Honduras, Kenya, Latvia, Philippines, the United States, Uruguay, Serbia and Montenegro and South Africa are replaced by the corresponding rows:>TABLE>